[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                         OCTOBER 23, 2001
                                        No. 97-8597
                                                                        THOMAS K. KAHN
                                                                             CLERK

JOHN B. O’NEAL., III,
                                                                         Plaintiff-Appellant,

              versus

JEANETTE G. GARRISON; et al.,

                                                                      Defendants-Appellees.


                 Appeal from the United States District Court for the
                            Southern District of Georgia


                                    (October 23, 2001)

                             PETITIONS FOR REHEARING


Before BARKETT, GODBOLD and GOODWIN*, Circuit Judges.

PER CURIAM:



_______________________
*Honorable Alfred T. Goodwin, U.S. Circuit Judge for the Ninth Circuit, sitting by designation.


       The petition for rehearing by Christopher Garrison correctly notes that he
was not named as a defendant in Count I of the second amended complaint. Our

opinion is amended accordingly.

      Our opinion referred to summary judgment granted to Molloy. In fact, the

district court denied Molloy’s motion for summary judgment, but at the conclusion

of trial testimony it granted judgment as a matter of law for Molloy on Count V,

the tortious interference claim, and it dismissed the Count V claim against

Healthmaster, Molloy’s employer, whose only exposure was derivative of

Molloy’s exposure. Our opinion is amended to show that the order granted to

Molloy was judgment as a matter of law on Count V.

      The petition for rehearing filed by Molloy and Healthmaster, Inc. asserts

that, in view of the court’s ruling on Count V, it erred in not dismissing the Count I

and Count III claims against them. The petition is DENIED.

      Appellant John B. O’Neal has filed an “opposition” to the petitions for

rehearing filed by Molloy and Healthmaster, Inc., in which he contends that the

court erred in granting judgment for Molloy on Count V. We treat this as a

petition for rehearing on that point, and it is DENIED.




                                          2